Title: To Thomas Jefferson from Joseph Dougherty, 11 May 1802
From: Dougherty, Joseph
To: Jefferson, Thomas


            SirCity of Washington May 11th 1802
            I beg Leave to inform your Honour that last Sunday John Kramer went from here for and on the account of his new Wifes ignominious behavior.  Edward Maher is taken in his place. If he is continued Sir you may rest assured that his stay wont. be more than two or three months Moreover you know Sir that he is a verry Disagreeable Man in a family although he is a good Servant Sir My house is rented & nearly finished the Man who rents it Advances money to finish it by my Contract I am to build a Kitchen This old Bilding at the N:W Corner of this House would answer the purpose verry well I made application to the Commissioners to purchas it. But they are not willing to take it down without your approbation
            I am Sir your moste Hbl’e Serv’t
            Jos. Dougherty
          